                 Case 3:16-cv-30008-NMG Document 168-1 Filed 03/04/19 Page 1 of 1
                                                                           Exhibit A
David Hoose
2/28/2019         0.4     $    160.00 edit reply memo/draft affidavit of Pucci
2/28/2019         0.1     $     40.00 emails and texts to John Pucci
 3/1/2019         0.1     $     40.00 email affidavit to Pucci
           subtotal       $    240.00


Luke Ryan
 2/22/2019          0.2   $      65.00 review Defendants’ objections to fee petition
 2/25/2019          0.1   $      32.50 email exchange w/Atty de Sousa re Defs’ amended objection
 2/28/2019          7.2   $   2,340.00 research/draft reply in support of fee petition
             subtotal     $   2,437.50


Samantha LeBoeuf
                                         review/edit reply in supp. of fee petition, draft motion for leave; draft/email
 3/1/2019           0.8 $      140.00 Elkins affidavit
             subtotal   $      140.00

             Total:       $   2,817.50
